     Case 1:19-cv-11438-PBS Document 242 Filed 01/28/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS



NUANCE COMMUNICATIONS, INC.,

                Plaintiff and Counterclaim
                Defendant,
                                                 Case No. 1:19-CV-11438-PBS

       v.                                        JURY TRIAL DEMANDED

OMILIA NATURAL LANGUAGE
SOLUTIONS, LTD.,

                Defendant and Counterclaim
                Plaintiff.



      OMILIA NATURAL LANGUAGE SOLUTIONS, LTD.’S MOTION TO
         SUPPLEMENT ITS PRELIMINARY NON-INFRINGEMENT
                  AND INVALIDITY CONTENTIONS

       Omilia Natural Language Solutions, Ltd. moves to supplement its Preliminary

Non-Infringement and Invalidity Contentions, pursuant to L.R., D. Mass. 16.6(d)(5). The

parties met and conferred on January 27 and 28, 2021 on this motion.           Nuance

Communications Inc. (“Nuance”) indicated that it reserves all rights, and will inform

Omilia and the Court on its position regarding Omilia’s motion to supplement. The

grounds for this motion are set forth in the supporting Memorandum and accompanying

Declaration of Daniel S. Sternberg and Exhibit submitted with this motion.




                                             1
    Case 1:19-cv-11438-PBS Document 242 Filed 01/28/21 Page 2 of 3




Dated: January 28, 2021               Respectfully Submitted,

                                      /s/ Daniel S. Sternberg
                                      Kevin C. Adam (SBN 684955)
                                      Daniel S. Sternberg (SBN 688842)
                                      WHITE & CASE LLP
                                      75 State Street, 24th Floor
                                      Boston, MA 02109
                                      (617) 979-9300
                                      kevin.adam@whitecase.com
                                      daniel.sternberg@whitecase.com

                                      Of Counsel:
                                      Dimitrios Drivas (admitted pro hac vice)
                                      Raj Gandesha (admitted pro hac vice)
                                      Stefan Mentzer (admitted pro hac vice)
                                      John Padro (admitted pro hac vice)
                                      WHITE & CASE LLP
                                      1221 Avenue of the Americas
                                      New York, NY 10020-1095
                                      (212) 819-8286
                                      ddrivas@whitecase.com
                                      rgandesha@whitecase.com
                                      smentzer@whitecase.com
                                      john.padro@whitecase.com

                                      Hallie Kiernan (admitted pro hac vice)
                                      WHITE & CASE LLP
                                      3000 El Camino Real
                                      Two Palo Alto Square, Suite 900
                                      Palo Alto, CA 94306
                                      (650) 213-0300
                                      hallie.kiernan@whitecase.com

                                      Counsel for Omilia Natural Language
                                      Solutions, Ltd




                                  2
     Case 1:19-cv-11438-PBS Document 242 Filed 01/28/21 Page 3 of 3




                     LOCAL RULE 7.1(a)(2) CERTIFICATION

       I hereby certify that the parties conferred on January 27 and 28, 2021 on this

motion and Nuance Communications Inc. indicated that it reserves all rights, and will

inform Omilia and the Court on its position regarding Omilia’s motion to supplement.


                                             /s/ Daniel S. Sternberg
                                             Daniel S. Sternberg




                            CERTIFICATE OF SERVICE

       I hereby certify that counsel of record who are deemed to have consented to

electronic service are being served on January 28, 2021, with a copy of this document via

the Court’s CM/ECF system per Local Rule CV-5.4 (c).


                                             /s/ Daniel S. Sternberg
                                             Daniel S. Sternberg




                                            3
